Mr. Justice Adams
dissenting.
The scholarly and exhaustive analysis of the issues by Mr. Justice Campbell in his dissenting opinion seems to me to be unanswerable, leaving little if anything further to be said, but I venture to add a brief statement of my own views in the matter.
*304I think that the principles announced in Walsh v. People, 72 Colo. 406, 211 Pac. 646 are applicable and that they should be followed here. The majority decision in this case seems to me to mark a step toward perpetual tenure in office, contrary to both the letter and the spirit of the law, and as said in the Walsh case, “Statutes should be construed according to their reason and spirit, rather than their letter”. (72 Colo. 406, 412, 211 Pac. 646). The idea of “remaining in office forever”, quoting again from the Walsh case is a situation that was there justly frowned upon by the court, referring of course to the insistence of an office holder holding on beyond his alloted term, without official sanction, and not to a reappointment or reelection coming as a reward for faithful public service. The wholesome principles followed in the Walsh case obtained generous endorsement there and should here, but they seem to find themselves unemployed in this case.
Under the rule of stare decisis I think that the Walsh precedent should have been followed; the rule ought never to be suspended without good reason; it should never be discarded when it involves even a temporary though unintentional forgetfulness of principles so firmly grounded in the public conscience as the excellent ones announced in the Walsh case quoted above.
As pointed out by Mr. Justice Campbell in his dissenting opinion, the Presidents of the United States, acting upon the advice of successive heads of the Department of Justice, the Attorneys General, in construing a provision of the United States Constitution similar to ours, have for generations adopted the meaning contended for by the defendant in error in this case, but which has been denied him. The main opinion points out that article II, section 2, paragraph 3 of the United States Constitution refers to vacancies that may “happen”, while in the Colorado Constitution the word “occur” is used. But what of this? These words are often used interchangeably, or as synonomous terms. See dictionary definitions of both words. A writer or speaker might use a half dozen different *305words, drawn from the inexhaustible wealth of the English language, to express the same idea, or even to emphasize it. To ask why the framers of the Colorado Constitution did not choose one word instead of another, when they both appear to have the same meaning, or to suppose that merely because there may be an absence of Spencerian copy book precision in the use of words, that therefore they obviously must have an opposite meaning, to my mind is on a par with an argument that might be made that because mens’ handwriting is different, that therefore their meaning must be different. I say this with all due deference to the learned writer of the main opinion and to all of the other members of this court, for all of whom I have a deep and genuine respect. To follow the precedents observed for so many years by the Presidents of the United States through different administrations would certainly not lessen the prestige of this court, but should strengthen it.
At the oral argument it was admitted by counsel for plaintiff in error that the governor had sent another nomination to the senate while it was in session, but that the senate had failed to act upon it, although it appeared that there was ample time so to do, and that the governor withdrew the nomination and later sent in Lehman’s name. I refer to this only because the statement in the main opinion in this case to the effect that the Lehman nomination was sent in when the senate was about to adjourn, might otherwise be misconstrued. In the Federal courts, at least, cases are often decided by busy judges upon opening statements of counsel, without minute reference or without necessarily any reference to the pleadings. It saves time and I think that it should have been done in this case and the writ dismissed.
There is no question in the present case involving the qualifications or fitness of either of the respective contestants to hold the office. Neither is the good faith of either the senate or the governor open to question or debate in this action. It is only for the purpose of determining who *306is entitled to the office, and I think that the issues should be found in favor of the defendant in error.
For the above reasons, I respectfully dissent.